DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-26 are allowed.

The following is an examiner’s statement of reasons for allowance:  Ishida et al (US 8,757,127) teaches a gas supply that passes through a valve and internally through a fuel injector.  Matsukawa (US 2011/0272045) teaches a fuel delivery valve having a plurality of valves in a fuel delivery passage.  Gatellier (US 5,351,668) teaches a passage internal to a cylinder head, wherein a gas passage is regulated by a valve from an intake to an exhaust side of the cylinder head.  Donaldson (US 6,102,014) and Morita (US 4,328,781) teach an internal passage in a cylinder head that directs EGR gases from an exhaust side to an EGR cooler and to an intake side of the engine.  The prior art does not teach nor render obvious a cylinder head for a combustion engine wherein the cylinder head comprises one or more gas channels with a gas connection to receive gas that is connected to one or more valves for the control of gas supply and gas admission, wherein the cylinder head comprises an internal gas channel that runs from a gas connection and internally in the cylinder head to the one or more valves, and having a first part of the gas channel that is embedded in the cylinder head that runs .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747